Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 12, 2022. 

Amendments
           Applicant's response and amendments, filed August 12, 2022, is acknowledged. Applicant has cancelled Claims 1-161 and 163-386, amended Claims 162 and 392. 
In the claim set filed April 11, 2022, Claim 404 was absent. 
In the claim set filed August 12, 2022, Applicant has re-numbered Claims 405-417 to 404-416, respectively. 
Election/Restrictions
Applicant has elected without traverse the invention of Group III, claim(s) 162, 188, and 196, drawn to a method of altering a T cell, the method comprising the step(s) of contacting the T cell with one or more Cas9 molecule/gRNA molecule complexes comprising a targeting domain which is complementary with a target domain from the PDCD1 gene. 

Within Group III, Applicant has elected without traverse the following species, wherein:
i) the alternative gRNA target domain is SEQ ID NO:582, and the corresponding gRNA target domain pairs is SEQ ID NO:582 and SEQ ID NO:508, as recited in Claims 188 and 196;
ii) the alternative target antigen to which the recombinant receptor specifically binds is CD19, as recited in Claim 392; and 
iii) the disease or disorder to be treated corresponding to the above-elected target antigen to which the recombinant receptor specifically binds is chronic lymphocytic leukemia (CLL), as recited in Claim 387. 

	Applicant has elected the following species: 
	iv) the alternative second target gene is TRBC; and 
v) the alternative gRNA targeting domain targeting the alternative second target gene is SEQ ID NO:413.

Claims 162 and 387-416 are pending.
Claim 410 is pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 162, 387-409, and 411-416 are under consideration. 


Priority
This application is a 371 of PCT/US2017/031464 filed on May 6, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/333,144 filed on May 6, 2016 and 62/332,657 filed on May 6, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Applicant is advised that the claimed benefit to 62/332,657 filed on May 6, 2016 is not consistent the PTO records. 

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on April 11, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1. 	Claim(s) 162 and 408 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 162 and 409 recite the limitation “wherein the gRNA molecule(s) guide the Cas9 molecule to cleave the target domain with an efficiency of cleavage of at least 40%, at least 60%, at least 80%, or at least 90%”. There is insufficient antecedent basis for this limitation in the claims because the claims previously recite a plurality of gRNA molecules, and thus it is unclear which gRNA molecule or gRNA molecules of the plurality of gRNA molecules are required to have the recited functional property(ies).
The claims recite a plurality of gRNA molecules, yet fail to recite a nexus between the gRNA molecule(s) and their corresponding cleavage efficiency, to wit: 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 35%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 40%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 45%, as opposed to 
w which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 50%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 55%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 60%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 65%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 70%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 75%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 80%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 85%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 90%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 95%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 100%.
	Appropriate correction is required. 

2. 	Claim 394-395 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 394 recites the gRNA molecule is characterized by fewer than 5 off-targets.
Claim 395 recites the gRNA molecule is characterized by fewer than 2 exonic off-targets.
Either the functional properties are an inherent property of (that naturally flow from) the positively recited gRNA target domain SEQ ID NOs [structure] of the independent claim, or they are not. 
To the extent they are inherent properties (that naturally flows) from the product/method of the independent claim, then the instant claims fail to further limit the independent claim.
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01.
Furthermore, in regard to instant claims, it is noted that the "wherein… the fewer than 5 off-targets” and "wherein… the fewer than 2 exonic off-targets” clauses do not recite any additional structure(s) and/or active method step(s), but simply states a characterization or conclusion of the results of gRNA structure and/or active method step(s) positively recited in the independent claim. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose a first subgenus of the roughly 38,624 target sequences is characterized by fewer than 5 off-targets, as opposed to a second subgenus of target sequences that have greater than 5 off-targets. 
The specification fails to disclose what modification(s) is/are necessary to predictably transform a first gRNA target sequence that has greater than 5 off-targets into one that now has fewer than 5 off-targets. 
The specification fails to disclose a first subgenus of the roughly 38,624 target sequences is characterized by fewer than 2 exonic off-targets, as opposed to a second subgenus of target sequences that have greater than 2 exonic off-targets. 
The specification fails to disclose what modification(s) is/are necessary to predictably transform a first gRNA target sequence that has greater than 2 exonic off-targets into one that now has fewer than 2 exonic off-targets. 
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required. 

3. 	Claim(s) 162, 387-409, and 411-416 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 162 and 408 recite the limitation “wherein the gRNA molecule(s) guide the Cas9 molecule to cleave the target domain with an efficiency of cleavage of at least 40%, at least 60%, at least 80%, or at least 90%”.
Either the cleavage efficiency functional properties are an inherent property of (that naturally flow from) the positively recited gRNA target domain SEQ ID NOs [structure], or they are not. 
The claims denote that not all of the gRNA target domain SEQ ID NOs structures and/or method steps of the independent claims are able to achieve the functional property(ies) to cleave the target domain with an efficiency of cleavage of at least 40%, at least 60%, at least 80%, or at least 90%.
To the extent the cleavage efficiency functional properties are not an inherent property (that naturally flows) from the positively recited products and/or method steps, then the claim is considered indefinite for failing to recite the additional structure(s) and/or additional method step(s) that is/are necessary and sufficient to cause the recited functional language. 
The claims recite a plurality of gRNA molecules, yet fail to recite a nexus between the gRNA molecule(s) and their corresponding cleavage efficiency, to wit: 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 35%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 40%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 45%, as opposed to 
w which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 50%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 55%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 60%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 65%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 70%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 75%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 80%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 85%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 90%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 95%, as opposed to 
which gRNA molecule or gRNA molecules have an efficiency of cleavage of at least 100%.
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims. 
When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	Appropriate correction is required.

4. 	Claims 162, 387-409, and 411-416 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 162 and 408 recite a method of altering a T cell, the method comprising the step(s) of: 
a) contacting the T cell with one or more Cas9 molecule/gRNA molecule complexes, 
wherein the gRNA molecule(s) in the one or more Cas9 molecule/gRNA molecule complexes comprise a targeting domain which is complementary with a target domain from the PDCDI gene, 
wherein the gRNA molecule(s) guide the Cas9 molecule to cleave the target domain with an efficiency of cleavage of at least 40%, at least 60%, at least 80%, or at least 90%. 
Claim 394 recites the gRNA molecule is characterized by fewer than 5 off-targets.
Claim 395 recites the gRNA molecule is characterized by fewer than 2 exonic off-targets.

The claims denote that not all of the gRNA target domain SEQ ID NOs structures and/or method steps of the independent claims are able to achieve the functional property(ies) to cleave the target domain with an efficiency of cleavage of at least 40%, at least 60%, at least 80%, or at least 90%, characterized by fewer than 5 off-targets, and/or characterized by fewer than 2 exonic off-targets.

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).

While the art recognizes online computer algorithms to assist the artisan to design guide RNA target sequences [0375-376], such is merely computational prediction, and the actual, real-world value(s) of the instantly recited functional properties of target domain cleavage efficiency, corresponding number of off-targets, and corresponding number of exonic off-targets must each be determined empirically ([0386], “Candidate pair members can be tested for how efficiently…”; [0958], “Initial gRNA Screen”,”Each gRNA to be tested…”).

Li et al (PLoS One 9(8): e105779; 10 pages, available online August 28, 2014; of record) is considered relevant prior art for having taught optimization of the CRISPR/Cas9 system for genome engineering (Title), wherein said optimization includes comparison of different guide RNA target sequences, individually or in combination, e.g. GFP KO gRNAs (Table 1; pg 3, col. 2), as such is common practice in the art (See also citation #13 to Mali et al, “target specificity screening”). Li et al taught that the cleavage efficiency, ranging from 20% to 49%, “varied based on the transfection efficiency” (pg 3, col. 2). 

Wagner et al (U.S. 2017/0152506; priority to 62/211,668 filed August 28, 2015; of record) is considered relevant prior art for having disclosed a method of altering an immune cell, the method comprising the step of contacting NK cells [0027] with a Cas9/guide RNA complex [0012] directed against PD-1 (Abstract; [0031]). While Wagner et al disclose five specific PD-1 guide RNA embodiments [0031], Wagner et al do not disclose the corresponding cleavage efficiency values, number of off-targets, nor number of exonic off-targets of the PD-1 guide RNAs, respectively. 
Schumann et al (PNAS 112(33): 10437-10442, available online July 27, 2015; of record in IDS) is considered relevant prior art for having taught a method of editing the PD-1 (syn. PDCD1) gene in a host cell using the CRISPR/Cas9 system, wherein said host cells are primary human T cells (pg 10440, col. 2), wherein the guide RNAs target the first exon of PD-1. 

Schumann et al taught a PD-1 guide RNA (PD-1_2) comprising a target sequence of: CACAGGCGCCCTGGCCAGTCG
Instant Claim 188 recites wherein the guide RNA comprises a targeting domain that differs no more than 3 nucleotides from a targeting domain of SEQ ID NO:582. 
The guide RNA of Schumann et al differs from the targeting domain (reverse complement) of SEQ ID NO:582 by only one nucleotide, as shown below: 
      CACAGGCGCCCTGGCCAGTCG
  ACAGGCGCCCTGGCCAGTCG
Schumann et al taught the guide RNAs target the first exon of PD-1; however, said guide RNAs only achieved between 3% and 12% editing efficiency (Figure 4D), and that “further testing will be needed to assess….potential off-target effects before any clinical use” (pg 10442, col. 1). 
Meissner et al (U.S. 2016/0348073; filed March 28, 2016; priority to 62/139,479 filed on March 27, 2015; of record) is considered relevant prior art for having disclosed methods of producing primary human T cells [0014], the method comprising the step of using the CRISPR/Cas system to inactivate PD-1 ([0016], as illustrated in Figure 13A), wherein said PD-1 guide RNAs having a target sequence of SEQ ID NO’s: 196-531 [0007], wherein gRNA SEQ ID NO: 531 is identical to instant SEQ ID NO:582, and gRNA target SEQ ID NO:203 is identical to instant SEQ ID NO:508 (search results available in SCORE).
While Meissner et al disclosed conceptually wherein the CRISPR/Cas system is able to cleave the target sequence with an efficiency of at least 50%, 80%, 90% to about 99% [0092], Meissner et al do not disclose ipsis verbis the actual cleavage efficiency, the number of off-targets, nor the number of exonic off-targets of gRNA SEQ ID NO: 531 is identical to instant SEQ ID NO:582, and gRNA target SEQ ID NO:203 is identical to instant SEQ ID NO:508, as required by instant independent Claim 162. 
Thus, the closest prior art does not teach or fairly suggest that the breadth of gRNA molecules encompassed by dependent Claims 188 and 196 would achieve the instantly recited functional properties. 

The claims fail to recite, and the specification fails to disclose, a nexus between the structure of the gRNA target sequence and the corresponding functional property(ies) required by the instant claims. 
The claims fail to recite, and the specification fails to disclose, a nexus between the method step(s) and the corresponding functional property(ies) required by the instant claims. 

The claims encompass a genus of gRNA targeting domain SEQ ID NOs directed to the PDCD1 gene, an enormous genus of gRNA targeting domains SEQ ID NOs directed to the TRAC gene and/or the TRBC gene, not all of which yield the % target gene cleavage efficiency at least 90%, nor at least 80%, nor at least 70%, nor at least 60%, nor at least 50%, nor at least 40%. 
The claims fail to recite, and the specification fails to disclose, a first gRNA SEQ ID NO capable of at least 40% cleavage efficiency, but not 50%, 60%, 70%, 80%, or 90% or more cleavage efficiency, as opposed to a second gRNA SEQ ID NO capable of at least 50% cleavage efficiency, but not 60%, 70%, 80%, or 90% or more cleavage efficiency.
The claims fail to recite, and the specification fails to disclose, a first subgenus of gRNA targeting domain SEQ ID NOs having a cleavage efficiency at least 90%, as opposed to a second subgenus of gRNA targeting domain SEQ ID NOs having a cleavage efficiency not more than 80%, as opposed to a different subgenus of gRNA targeting domain SEQ ID NOs having a cleavage efficiency not more than 70%, as opposed to a different subgenus of gRNA targeting domain SEQ ID NOs having a cleavage efficiency not more than 60%, as opposed to a different subgenus of gRNA targeting domain SEQ ID NOs having a cleavage efficiency not more than 50%, as opposed to a different subgenus of gRNA targeting domain SEQ ID NOs having a cleavage efficiency not more than 40%, as opposed to a different subgenus of gRNA targeting domain SEQ ID NOs having a cleavage efficiency not more than 30%, as opposed to a different subgenus of gRNA targeting domain SEQ ID NOs having a cleavage efficiency not more than 20%, as opposed to a different subgenus of gRNA targeting domain SEQ ID NOs having a cleavage efficiency not more than 10%, and/or as opposed to a different subgenus of gRNA targeting domain SEQ ID NOs having a cleavage efficiency not more than 5%.
The claims fail to recite, and the specification fails to disclose, what modification(s) is/are necessary to predictably transform or otherwise modify a first gRNA SEQ ID NO capable of at least 25% cleavage efficiency, but not 40%, 50%, 60%, 70%, 80%, or 90% or more cleavage efficiency, into a gRNA that can now necessarily and predictably achieve a cleavage efficiency of at least 90%.
The claims fail to recite, and the specification fails to disclose, a first method of contacting the T cell with the positively recited gRNA targeting domain SEQ ID NOs and Cas9 molecules resulting in a cleavage efficiency at least 90%, as opposed to a different method having a cleavage efficiency not more than 80%, as opposed to a different method having a cleavage efficiency not more than 70%, as opposed to a different method having a cleavage efficiency not more than 60%, as opposed to a different method having a cleavage efficiency not more than 50%, as opposed to a different method having a cleavage efficiency not more than 40%, as opposed to a different method having a cleavage efficiency not more than 30%, as opposed to a different method having a cleavage efficiency not more than 20%, as opposed to a different method having a cleavage efficiency not more than 10%, and/or as opposed to a different method having a cleavage efficiency not more than 5%.
The claims fail to recite, and the specification fails to disclose, what modification(s) is/are necessary to predictably transform or otherwise modify a first method of contacting the T cell with the positively recited gRNA targeting domain SEQ ID NOs and Cas9 molecules resulting in at least 25% cleavage efficiency, but not 40%, 50%, 60%, 70%, 80%, or 90% or more cleavage efficiency, into a method that can now necessarily and predictably achieve a cleavage efficiency of at least 90%.
Furthermore, the instant specification discloses, and Claim 403 recites, that the Cas9 molecule may instead be a nickase (single-strand break), whereby nickases have “significantly less efficiency” of cleavage activity of a reference wildtype Cas9 molecule, e.g. 20%, 10%, 5%, 1%, or 0.1% less [0462]. Thus, the efficiency value by which the target domain is cleaved [function] is a result of the target sequence in the gRNA [structure] in combination with the Cas9 enzyme [structure] used when performing the gene editing reaction.
The claims fail to recite, and the specification fails to disclose, what modification(s) is/are necessary to predictably transform or otherwise modify a first gRNA SEQ ID NO, when paired with a nickase, is capable of at least 1% cleavage efficiency, but not 5%, 10%, 20%, 25%, 30%, 40%, 50%, 60%, 70%, 80%, or 90% or more cleavage efficiency, into a gRNA that, when paired with a nickase, can now necessarily and predictably achieve a cleavage efficiency of at least 90% using said Cas9 nickases.
The claims fail to recite, and the specification fails to disclose, what modification(s) is/are necessary to predictably transform or otherwise modify a first method of contacting the T cell with the positively recited gRNA targeting domain SEQ ID NOs and Cas9 nickase molecules resulting in at least 25% cleavage efficiency, but not 40%, 50%, 60%, 70%, 80%, or 90% or more cleavage efficiency, into a method that can now necessarily and predictably achieve a cleavage efficiency of at least 90% using said Cas9 nickases.

The genus of gRNAs may further comprise additional modification(s), e.g. at its 5' end and/or comprises a 3' polyA tail, wherein the specification discloses an enormous genus of possible chemical modifications that may be made to the gRNA molecules [0770-850]. 
However, the claims fail to recite, and the specification fails to disclose, a predictable nexus between said enormous genus of possible chemical modifications and the instantly recited functional properties of target domain cleavage efficiency, corresponding number of off-targets, and corresponding number of exonic off-targets. 
The claims fail to recite, and the specification fails to disclose, a nexus between the structure (nucleotide sequence) of the gRNA(s) and each of the instantly recited functional properties, alone or in combination or sub-combination thereof that is/are able to cleave the target domain with an efficiency of cleavage of at least 80%, but does not have the characteristics of fewer than 5 off-targets, nor fewer than 2 exonic off-targets, as opposed to a second subgenus of target sequences able to cleave at least 60% efficiency that also have fewer than 5 off-targets, but does not have fewer than 2 exonic off-targets, as opposed to a third subgenus of target sequences able to cleave at least 40% efficiency that also have fewer than 5 off-targets and fewer than 2 exonic off-targets. 

The claims fail to recite, and the specification fails to disclose, a first gRNA SEQ ID NO capable of greater than 10 off-targets, but not fewer than 9, 8, 7, 6, 5, 4, 3, 2, or 1 off-targets, as opposed to a second gRNA SEQ ID NO capable of 5 off-targets, but not 4, 3, 2, or 1 off-targets.
The claims fail to recite, and the specification fails to disclose, what modification(s) is/are necessary to predictably transform or otherwise modify a first gRNA target sequence that has greater than 5 off-targets into one that now has fewer than 5, 4, 3, 2, or 1 off-targets. 
The claims fail to recite, and the specification fails to disclose, a first method of contacting the T cell with the positively recited gRNA targeting domain SEQ ID NOs and Cas9 molecules resulting in greater than 10 off-targets, but not fewer than 9, 8, 7, 6, 5, 4, 3, 2, or 1 off-targets, as opposed to a different method of contacting the T cell with the positively recited gRNA targeting domain SEQ ID NOs and Cas9 molecules resulting in 5 off-targets, but not 4, 3, 2, or 1 off-targets.
The claims fail to recite, and the specification fails to disclose, what modification(s) is/are necessary to predictably transform or otherwise modify a first method of contacting the T cell with the positively recited gRNA targeting domain SEQ ID NOs and Cas9 molecules resulting greater than 5 off-targets into one that now has fewer than 5, 4, 3, 2, or 1 off-targets. 
The claims fail to recite, and the specification fails to disclose, a first gRNA SEQ ID NO capable of greater than 10 exonic off-targets, but not fewer than 9, 8, 7, 6, 5, 4, 3, 2, or 1 exonic off-targets, as opposed to a second gRNA SEQ ID NO capable of 5 exonic off-targets, but not 4, 3, 2, or 1 exonic off-targets.
The claims fail to recite, and the specification fails to disclose, what modification(s) is/are necessary to predictably transform or otherwise modify a first gRNA target sequence that has greater than 5 exonic off-targets into one that now has fewer than 5, 4, 3, 2, or 1 exonic off-targets. 
The claims fail to recite, and the specification fails to disclose, a first method of contacting the T cell with the positively recited gRNA targeting domain SEQ ID NOs and Cas9 molecules resulting in greater than 10 off-targets, but not fewer than 9, 8, 7, 6, 5, 4, 3, 2, or 1 exonic off-targets, as opposed to a different method of contacting the T cell with the positively recited gRNA targeting domain SEQ ID NOs and Cas9 molecules resulting in 5 exonic off-targets, but not 4, 3, 2, or 1 exonic off-targets.
The claims fail to recite, and the specification fails to disclose, what modification(s) is/are necessary to predictably transform or otherwise modify a first method of contacting the T cell with the positively recited gRNA targeting domain SEQ ID NOs and Cas9 molecules resulting greater than 5 exonic off-targets into one that now has fewer than 5, 4, 3, 2, or 1 exonic off-targets. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

The claims fail to recite, and the specification fails to disclose, a nexus between the structure (nucleotide sequence) of the gRNA(s) and each of the instantly recited functional properties, alone or in combination or sub-combination thereof. Based on the applicant's specification, those of ordinary skill in the art cannot envision the detailed chemical structure of the nucleotide sequences of the guide RNA target domains having the instantly recited functional property(ies) of: 
cleave the target domain with an efficiency of cleavage of at least 40%, at least 60%, at least 80%, or at least 90%;
is characterized by fewer than 5 off-targets; and/or
is characterized by fewer than 2 exonic off-targets, encompassed by the claims.
Accordingly, the limited information disclosed in the specification is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the required starting materials, that is the enormous genus of structurally diverse guide RNA target sequences having the recited functional properties, to perform the necessary active steps and effect the claimed method, at the time the application was filed.
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	The prior rejection of Claim(s) 162 and 387 under 35 U.S.C. 102(a)(1) as being anticipated by Su et al (Journal for ImmunoTherapy of Cancer 2015, 3(Suppl 2):P53; 3 pages; http://www.immunotherapyofcancer.org/content/3/S2/P53; available online November 4, 2015; hereafter Su-1) and/or Su et al (Nature Scientific Reports 6: e20070; 14 pages, doi: 10.1038/srep20070; available online January 28, 2016; hereafter Su-2; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent Claim 162 to recite PDCD1 gRNA targeting domain SEQ ID NO, and that the T cell is further modified with a TRBC gRNA, limitations neither Su-1 nor Su-2 teach, which the Examiner finds persuasive. 

6. 	The prior rejection of Claim(s) 162, 188, 196, and 387-393 under 35 U.S.C. 102(a)(2) as being anticipated by Terrett et al (U.S. Patent 10,736,919; priority to 62/648,138 filed March 26, 2016) is withdrawn in light of Applicant’s argument that the correct filing date of 62/648,138 is March 26, 2018, not 2016, which the Examiner finds persuasive. Thus, Terrett et al is not prior art.

7. 	Claim(s) 162, 387-396, 398-402, 404-409, and 411-416 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meissner et al (U.S. 2016/0348073; filed March 28, 2016; priority to 62/139,479 filed on March 27, 2015; of record).
With respect to Claims 162 and 404-409, Meissner et al is considered relevant prior art for having disclosed methods of producing primary human T cells [0014], the method comprising the step of using the CRISPR/Cas system to inactivate PD-1 ([0016], as illustrated in Figure 13A), wherein the CRISPR/Cas system is able to cleave the target sequence with an efficiency of at least 50%, 80%, 90% to about 99% [0092]. 
Meissner et al disclosed wherein said PD-1 guide RNAs having a target sequence of SEQ ID NO’s: 196-531 [0007], wherein gRNA334 (SEQ ID NO: 531) is identical to instant SEQ ID NO:582, and gRNA6 (SEQ ID NO:203) is identical to instant SEQ ID NO:508 (Figures 5-6; search results available in SCORE).
Meissner et al disclosed the primary human T cells may further comprise genome edits in the TRBC gene (Abstract, [0114]). 
Meissner et al disclosed wherein said TRBC guide RNA83 (SEQ ID NO:693; lower line) is identical to instant SEQ ID NO: 413 (upper line; Figure 8).
GCGCUGACGAUCUGGGUGAC
GCGCTGACGATCTGGGTGAC

With respect to Claim 387, 400, and 415, Meissner et al disclosed the primary human T cell is obtained from a patient suffering from, e.g. cancer [0042]. 
With respect to Claims 388-390, and 411-412, Meissner et al disclosed the T cells are CAR-T cells [0004]. 
With respect to Claims 399 and 413, Meissner et al disclosed wherein the CAR comprises an antigen binding domain derived from an antibody [0081, 149].
With respect to Claims 391-392, 398, 401-402, 414, and 416, Meissner et al disclosed wherein the CAR comprises an antigen binding domain that recognizes a tumor antigen, e.g. CD19, as used for the treatment of chronic lymphocytic leukemia (CLL) ([0148], Table 5).
With respect to Claims 393, Meissner et al disclosed wherein the Cas9 molecule is a Sp Cas9 molecule [0203].
With respect to Claim 396, Meissner et al disclosed wherein the gRNA molecule is modified at its 5’ end [0289].
With respect to Claim 394-395, as discussed above, the functional limitations are considered to be inherent properties that naturally flow from the gRNA targeting domain SEQ ID NO’s, and thus fail to further limit the independent claims. 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01.
Meissner et al disclosed wherein said PD-1 guide RNAs having a target sequence of SEQ ID NO’s: 196-531 [0007], wherein gRNA334 (SEQ ID NO: 531) is identical to instant SEQ ID NO:582, and gRNA6 (SEQ ID NO:203) is identical to instant SEQ ID NO:508 (Figures 5-6; search results available in SCORE).
Meissner et al also disclosed wherein said TRBC guide RNA83 (SEQ ID NO:693; lower line) is identical to instant SEQ ID NO: 413 (upper line; Figure 8).
	Thus, Meissner et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	The prior rejections of Claims 162, 188, 196, and 387-392 under AIA  35 U.S.C. 103 as being unpatentable over Su et al (Nature Scientific Reports 6: e20070; 14 pages, doi: 10.1038/srep20070; available online January 28, 2016; hereafter Su-2; of record in IDS) in view of Rupp et al (J. Immunol. 196 (Suppl 1): 214.24; May 1, 2016, abstract only) are withdrawn for reasons discussed above. 

9. 	Claims 162, 387-396, 398-409, and 411-416 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Meissner et al (U.S. 2016/0348073; filed March 28, 2016; priority to 62/139,479 filed on March 27, 2015; of record) in view of Li et al (PLoS One 9(8): e105779; 10 pages, available online August 28, 2014; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 162 and 404-409, Meissner et al is considered relevant prior art for having disclosed methods of producing primary human T cells [0014], the method comprising the step of using the CRISPR/Cas system to inactivate PD-1 ([0016], as illustrated in Figure 13A), wherein the CRISPR/Cas system is able to cleave the target sequence with an efficiency of at least 50%, 80%, 90% to about 99% [0092]. 
Meissner et al disclosed wherein said PD-1 guide RNAs having a target sequence of SEQ ID NO’s: 196-531 [0007], wherein gRNA334 (SEQ ID NO: 531) is identical to instant SEQ ID NO:582, and gRNA6 (SEQ ID NO:203) is identical to instant SEQ ID NO:508 (Figures 5-6; search results available in SCORE).
Meissner et al disclosed the primary human T cells may further comprise genome edits in the TRBC gene (Abstract, [0114]). 
Meissner et al disclosed wherein said TRBC guide RNA83 (SEQ ID NO:693; lower line) is identical to instant SEQ ID NO: 413 (upper line; Figure 8).
GCGCUGACGAUCUGGGUGAC
GCGCTGACGATCTGGGTGAC

Meissner et al do not disclose wherein the Cas9 is a SpCas9 molecule comprising a D10A mutation. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 403, Li et al is considered relevant prior art for having taught optimization of the CRISPR/Cas9 system for genome engineering (Title), wherein said optimization includes comparison of different guide RNA target sequences, individually or in combination, e.g. GFP KO gRNAs (Table 1; pg 3, col. 2), as such is common practice in the art (See also citation #13 to Mali et al, “target specificity screening”). Li et al taught the use of the Cas9D10A nickase to perform the target gene edits, as “the Cas9D10A nickase generated smaller targeted indels with lower chance of off-target mutagenesis” (Abstract). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cancer biology, immunology, and gene editing technologies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first SpCas9 polypeptide, as disclosed by Meissner et al, with a second Cas9 polypeptide, to wit, a SpCas9 D10A polypeptide, as taught by Li et al, in a method of editing the genome of a T cell with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first SpCas9 polypeptide with a second Cas9 polypeptide, to wit, a SpCas9 D10A polypeptide, in a method of editing the genome of a T cell because Li et al taught the use of the Cas9D10A nickase to perform the target gene edits, as “the Cas9D10A nickase generated smaller targeted indels with lower chance of off-target mutagenesis” (Abstract). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 387, 400, and 415, Meissner et al disclosed the primary human T cell is obtained from a patient suffering from, e.g. cancer [0042]. 
With respect to Claims 388-390, and 411-412, Meissner et al disclosed the T cells are CAR-T cells [0004]. 
With respect to Claims 399 and 413, Meissner et al disclosed wherein the CAR comprises an antigen binding domain derived from an antibody [0081, 149].
With respect to Claims 391-392, 398, 401-402, 414, and 416, Meissner et al disclosed wherein the CAR comprises an antigen binding domain that recognizes a tumor antigen, e.g. CD19, as used for the treatment of chronic lymphocytic leukemia (CLL) ([0148], Table 5).
With respect to Claims 393, Meissner et al disclosed wherein the Cas9 molecule is a Sp Cas9 molecule [0203].
With respect to Claim 396, Meissner et al disclosed wherein the gRNA molecule is modified at its 5’ end [0289].
With respect to Claim 394-395, as discussed above, the functional limitations are considered to be inherent properties that naturally flow from the gRNA targeting domain SEQ ID NO’s, and thus fail to further limit the independent claims. 
"Products of identical chemical composition can not have mutual exclusive properties." A compound and its properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01.
Meissner et al disclosed wherein said PD-1 guide RNAs having a target sequence of SEQ ID NO’s: 196-531 [0007], wherein gRNA334 (SEQ ID NO: 531) is identical to instant SEQ ID NO:582, and gRNA6 (SEQ ID NO:203) is identical to instant SEQ ID NO:508 (Figures 5-6; search results available in SCORE).
Meissner et al also disclosed wherein said TRBC guide RNA83 (SEQ ID NO:693; lower line) is identical to instant SEQ ID NO: 413 (upper line; Figure 8).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

10. 	Claim 397 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Meissner et al (U.S. 2016/0348073; filed March 28, 2016; priority to 62/139,479 filed on March 27, 2015; of record) in view of Li et al (PLoS One 9(8): e105779; 10 pages, available online August 28, 2014; of record), as applied to Claims 162, 387-396, 398-409, and 411-416 above, and in further view of Mali et al (Science 339(6121): 823-826, 2013; of record in specification). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Meissner et al nor Li et al teach/disclose wherein the gRNA molecule comprises a 3’ polyA tail. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 397, Mali et al is considered relevant prior art for having taught a method of editing a target gene in a human host cell using the CRISPR/Cas9 system the method comprising the step of expressing a guide RNA from an expression vector, wherein said guide RNA encoded by the expression vector comprises a polyT tail (Figure 1A, U6 promoter-target-gRNA scaffold-polyT), and thus upon transcription comprises a polyA tail. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to synthesize a guide RNA comprising a polyA tail with a reasonable expectation of success because, as successfully demonstrated by Mali et al, those of ordinary skill in the art had successfully expressed guide RNAs from expression vectors, whereby said guide RNA expression cassette comprises a polyT tail, and thus upon transcription would yield a gRNA comprising a polyA tail, as such naturally flows from the cell biology of transcription.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharpe et al (U.S. 2018/0303922; priority to 62/242,509 filed October 16, 2015; of record) is considered relevant prior art for having disclosed a method of modulating PD-1 expression in a T cell (Abstract), the method comprising the step of contacting the T cell with a Cas9/guide RNA complex directed against PD-1 [0008], wherein said modified T cells are autologous T cells [0008], wherein said PD-1 modified T cells are used in methods of adoptive transfer therapy, e.g. to treat a patient suffering from cancer [0008, 12], such as chronic lymphocytic leukemia [0049], and whereby adoptive transfer therapies include well-known immunotherapeutic modalities such as adoptive CAR T cell therapy [0307].

Conclusion
12. 	 No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633